Case 9:16-cv-81871-KAM Document 534-6 Entered on FLSD Docket 09/09/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

   LAN LI, et al.,                                      )
                                                        )
          Plaintiffs,                                   )
                                                        )
          v.                                            ) Civil Action No. 16-81871-Civ-Marra
                                                        )
   JOSEPH WALSH, et al.,                                )
                                                        )
          Defendants.                                   )
                                                        )

               ORDER ON PNC BANK, N.A.’S MOTION TO QUASH SUBPOENA

          THIS CAUSE is before the Court upon PNC Bank, N.A.’s Motion to quash the Plaintiffs’

   August 6, 2019 Subpoena Duces Tecum (the “Subpoena”). D.E. ___.            The Court has carefully

   considered the motion and is otherwise fully advised in the premises. It is therefore,

          ORDERED and ADJUDGED that the instant Motion is GRANTED.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this _____ day of

   _______ 2019.



                                                        ____________________________________
                                                        KENNETH A. MARRA
                                                        UNITED STATES DISTRICT JUDGE



   Cc: All counsel
